Title: From Alexander Hamilton to Stephen Smith, 4 December 1789
From: Hamilton, Alexander
To: Smith, Stephen


Treasury Department Decr. 4 1789
Sir
Your letter of the 30th of October came to hand a few days since. Your transmission of the money in your hands to Boston, was influenced by prudent considerations, and corresponds in its general object with my instructions of the 20th ultimo of which I enclose a Copy. Yet, without meaning to censure, what was evidently dictated by proper motives, it is necessary I should remark that every unauthorised disposition of the Public money ought to be avoided.
It is impossible for me to authorise, or for the officers of the Customs to allow, the indulgence concerning which you desire my opinion; it would be a direct contravention of the last section of the Collection law, with which there is no discretion to dispense. The inconveniencies which may attend a prohibition, are proper only for the consideration of the Legislature.
That part of your letter which relates to your Bond has been communicated to the Comptroller, who I presume will forward a form by this Post.
I am, Sir   Your obedt Servt
A Hamilton
Stephen Smith EsqrCollector for Machias
